DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An action on claims 1-12 is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification that fusions can be detected by routine methods in the prior art (p. 10-12).  However, the instant specification provides no guidance as to detecting cancer based upon the persistence of passenger fusions in any subject.  Although detection of persistence of passenger fusion can be performed, the critical descriptions of applying the detection of persistence to the functionality of any cancer has not been described. 
Herein, no common element or attributes to distinguish the polymorphic sites of the genus.    No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations.
The art teaches that presence variety in the region in the same gene does not indicate that each of the genes is associated with the same diseases.  Meyer et al. (US Publication 2003/0092019 May 15, 2003), for example, teaches that SNPs in the CADPKL gene are not each associated with neuropsychiatric disorders such as schizophrenia.  Specifically, Meyer teaches that cadpkl5 and cadpkl6 are not associated with the disease, however cadpkl7 has a p-value of less than 0.05, and therefore an association exists.  Each of these polymorphisms are SNPs within the CADPKL gene, however, it is apparent that they are not all associated in the same manner with 
Further, it is highly unpredictable as to whether the results obtained in human subjects could be extrapolated to other organisms. Knowledge that mutations occur in a gene from one organism (i.e. humans) does not allow one to conclude that the gene, and the mutations the gene will also occur in other organisms and will be associated with functionality of preventing or treating relapsed leukemia. Juppner (Bone 1995 Vol 17 No 2 Supplement 39S-42S) teaches that interspecies extrapolation is unpredictable.  Specifically, Juppner teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (abstract; pp.39S-40S). As such it is unpredictable as to whether particular mutation, will also be present in other organisms and will be associated with risk of relapsed leukemia.  
The unpredictability of the interspecies conservation of polymorphic sites is demonstrated in the prior art of Mummidi et al (Journal of Biological Chemistry 2000 Vol 275 No 25 pages 18946-18961  ).  Mummidi et al teaches the sequence analysis of the CC chemokine receptor 5 (CCR5) gene in humans and non-primates.  Notably, the reference teaches that some positions that are polymorphic in the human gene are not polymorphic in other non-primate animals, and vice versa (p.18950, Fig 1).  
In the instant application, because of the lack of any analysis regarding any passenger fusion anywhere in any sample from any subject, one of skill in the art cannot envision the detailed chemical structure of the nucleic acid encompassed by the 
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 are indefinite for not having a clear nexus between the preamble of the claim and the process steps of the claims.  The preambles state a method for detecting cancer in a subject.  The positive active steps of the claims are drawn to conducting a first and second assay. The claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12 are rejected under  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of detecting cancers based upon conducting a first and second assay. This judicial exception is not integrated into a practical application because the claims require steps of known assays.  The detection does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of detecting does not integrate the judicial expectation.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.
The correlation of detection cancer and conducting first and second assays is considered a natural correlation.  The step of detecting in the sample are considered a routine and conventional step as discussed below.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are detecting in naturally occurring DNA by using any type of assays is routine.  Spetzler et al. (US 2018/0045727 Feb 15, 2018)  Spetzler et al. teaches performing one assay to detect a fusion in DNA from a sample from a first and second time point to determine changes 
Therefore the steps do not integrate the judicial exception.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler et al. (US 2018/0045727 Feb 15, 2018) in view of Hamanishi et al. (Cancer research April 2018 cited on IDS). 
 	With regard to claim 1, Spetzler et al. teaches performing one assay to detect a fusion in DNA from a sample from a first and second time point to determine changes 
	With regard to claim 2, Spetzler et al. teaches comparison to a reference sequence that is germline sequence (para 64 and 360-361).
	With regard to claim 3, Spetzler et al. teaches that the amounts of the biomarkers (fusions) are determined and therefore are quantified (para 198).
 	With regard to claim 4, Spetzler et al. teaches determining an increased amount of fusions (para 361) but does not teaches that these are passenger fusions. 
	With regard to claim 5, Spetzler et al. teaches using RT PCR, which produces a rate of change (para 152). 
	With regard to claim 6, Spetzler et al. teaches comparison to a reference sample and to each sample from different time periods (para 53-75 and 360-361) and therefore compares to the subject. 
	With regard to claims 7-8, Spetzler et al. teaches sequencing from germline DAN (para 64 and table 6).  
	With regard to claim 9, Spetzler et al. teaches enriching the sample (para 159).  
 	With regard to claim 12, Spetzler et al. teaches providing a profiling report (para 57) which would be considered a diagnostic report. 
	However Spetzler et al. does not teach fusions are passenger fusions, but rather teach the driver fusions. 
	With regard to the claims, Hamanishi suggest that passenger fusion genes of tumors and teaches that these can be measured to determine differences in tumors based upon response to treatments (conclusion). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634